Exhibit 10.2

INTUITIVE SURGICAL, INC.

2009 EMPLOYMENT COMMENCEMENT INCENTIVE PLAN

ADOPTED BY THE BOARD OF DIRECTORS OCTOBER 22, 2009

AMENDMENT AND RESTATEMENT ADOPTED BY THE BOARD OF DIRECTORS FEBRUARY 3, 2011

AMENDMENT AND RESTATEMENT ADOPTED BY THE BOARD OF DIRECTORS JULY 1, 2011

 

1. PURPOSES.

(a) Eligible Recipients. Only Eligible Participants may receive Options under
the Plan.

(b) General Purpose. The purpose of the Plan is to provide a means by which
Eligible Participants may be given an opportunity to benefit from increases in
value of the Common Stock through the granting of Options, to secure and retain
the services of new members of this group and to provide incentives for such
persons to exert maximum efforts for the success of the Company and its
Affiliates.

 

2. DEFINITIONS.

(a) “Administrator” means the entity that conducts the general administration of
the Plan as provided herein. The term “Administrator” shall refer to the
Committee unless the Board has elected to exercise any of the rights and duties
of the Committee under the Plan generally, as provided in Section 3 herein.

(b) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

(c) “Board” means the Board of Directors of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Committee” means the Compensation Committee of the Board, or another
committee or subcommittee of the Board, appointed as provided in Section 3
herein.

(f) “Common Stock” means the common stock of the Company.

(g) “Company” means Intuitive Surgical, Inc., a Delaware corporation.

(h) “Consultant” means any consultant or adviser if: (a) the consultant or
adviser renders bona fide services to the Company or an Affiliate, (b) the
services rendered by the consultant or adviser are not in connection with the
offer or sale of securities in a capital raising transaction and do not directly
or indirectly promote or maintain a market for the Company’s securities, and
(c) the consultant or adviser is a natural person who has contracted directly
with the Company or an Affiliate to render such services.



--------------------------------------------------------------------------------

(i) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee or Consultant, is not interrupted or
terminated. The Participant’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee or Consultant or a
change in the entity for which the Participant renders such service, provided
that there is no interruption or termination of the Participant’s service to the
Company or an Affiliate. For example, a change in status without interruption
from an Employee of the Company to a Consultant of an Affiliate will not
constitute an interruption of Continuous Service. Unless otherwise determined by
the Board or chief executive officer of the Company, in that party’s sole
discretion, any bona fide leave of absence authorized by the Company in
accordance with established policies shall not be considered to constitute an
interruption or termination of Continuous Service.

(j) “Director” means a member of the Board of Directors of the Company.

(k) “Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.

(l) “Eligible Participant” means any Employee who has not previously been an
Employee or Director of the Company or an Affiliate, or following a bona fide
period of non-employment by the Company or an Affiliate, if he or she is granted
an Option in connection with his or her commencement of employment with the
Company or an Affiliate and such grant is an inducement material to his or her
entering into employment with the Company or an Affiliate. The Board may in its
discretion adopt procedures from time to time to ensure that an Employee is
eligible to participate in the Plan prior to the granting of any Options to such
Employee under the Plan (including, without limitation, a requirement, if any,
that each such Employee certify to the Company prior to the receipt of an Option
under the Plan that he or she has not been previously employed by the Company or
an Affiliates, or if previously employed, has had a bona fide period of
non-employment, and that the grant of Options under the Plan is an inducement
material to his or her agreement to enter into employment with the Company or an
Affiliate).

(m) “Employee” means any person employed by the Company or an Affiliate. Mere
service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not be sufficient to constitute “employment” by the Company or
an Affiliate.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i) If the Common Stock is listed on any (i) established stock exchange (such as
the New York Stock Exchange, the NASDAQ Global Market and the NASDAQ Global
Select Market), (ii) national market system or (iii) automated quotation system
on which the shares of Common Stock are listed, quoted or traded, its Fair
Market Value shall be the closing sales price for a share of Common Stock as
quoted on such exchange or system for such date or, if there is no closing sales
price for a share of Common Stock on the date in question, the closing sales
price for a share of Common Stock on the last preceding date for which such
quotation exists, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

2



--------------------------------------------------------------------------------

(ii) If the Common Stock is not listed on an established securities exchange,
national market system or automated quotation system, but the Common Stock is
regularly quoted by a recognized securities dealer, its Fair Market Value shall
be the mean of the high bid and low asked prices for such date or, if there are
no high bid and low asked prices for a share of Common Stock on such date, the
high bid and low asked prices for a share of Common Stock on the last preceding
date for which such information exists, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable; or

(iii) If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
determined in good faith by the Administrator.

(p) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder. Incentive Stock Options may not be granted under the
Plan.

(q) “Independent Director” means a Director of the Company who is not an
Employee and who qualifies as “independent” within the meaning of Nasdaq Stock
Market Rule 5605(a)(2), if the Company’s securities are traded on the Nasdaq
Global Market, or the requirements of any other established stock exchange on
which the Company’s securities are traded, as such rules or requirements may be
amended from time to time.

(r) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(s) “Option” means a Nonstatutory Stock Option granted pursuant to the Plan.

(t) “Option Agreement” means a written or electronic agreement between the
Company and a Participant evidencing certain terms and conditions of an
individual Option grant. Each Option Agreement shall be subject to the terms and
conditions of the Plan.

(u) “Participant” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.

(v) “Plan” means this Intuitive Surgical, Inc. 2009 Employment Commencement
Incentive Plan.

(w) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

 

3



--------------------------------------------------------------------------------

(x) “Securities Act” means the Securities Act of 1933, as amended.

 

3. ADMINISTRATION.

(a) Administration by Committee. The Plan will be administered by a Committee of
two or more Independent Directors, and the term “Administrator” will apply to
any person or persons to whom such authority has been delegated. As of the
Effective Date, the Plan will be administered by the Compensation Committee of
the Board. The Board may at any time re-vest in the Board the administration of
the Plan and thereafter for purposes of the Plan the term “Administrator” as
used in this Plan will be deemed to refer to the Board; provided, however, that
any action taken by the Board in connection with the administration of the Plan
shall not be deemed approved by the Board unless such action is approved by a
majority of the Independent Directors. Appointment of Committee members shall be
effective upon acceptance of appointment. Committee members may resign at any
time by delivering written notice to the Board. Vacancies in the Committee may
be filled by the Board. To the extent desirable to qualify transactions
hereunder as exempt under Rule 16b-3 promulgated under the Exchange Act, Options
under the Plan may be made by the entire Board (provided, however, that any
action taken by the Board in connection with the administration of the Plan
shall not be deemed approved by the Board unless such action is approved by a
majority of the Independent Directors) or a Committee meeting the requirements
set forth above and such other requirements as may be established from time to
time by the Securities and Exchange Commission for Options intended to qualify
for exemption under Rule 16b-3 promulgated under the Exchange Act.

(b) Powers of Administrator. The Administrator shall have the power, subject to,
and within the limitations of, the express provisions of the Plan:

(i) To determine from time to time which of the persons eligible under the Plan
shall be granted Options; when and how each Option shall be granted; the
provisions of each Option granted (which need not be identical), including the
time or times when a person shall be permitted to receive Common Stock pursuant
to an Option; and the number of shares of Common Stock with respect to which an
Option shall be granted to each such person.

(ii) To adopt procedures from time to time in the Administrator’s discretion to
ensure that a person is eligible to participate in the Plan prior to the
granting of any Options to such person under the Plan (including, without
limitation, a requirement, if any, that each such person certify to the Company
prior to the receipt of an Option under the Plan that he or she has not been
previously employed by the Company or an Affiliate, or if previously employed,
has had a bona fide period of non-employment, and that the grant of Options
under the Plan is an inducement material to his or her agreement to enter into
employment with the Company or an Affiliate).

(iii) To construe and interpret the Plan and Options granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Administrator, in the exercise of this power, may correct any defect, omission
or inconsistency in the Plan or in any Option Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.

 

4



--------------------------------------------------------------------------------

(iv) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company, which
are not in conflict with the provisions of the Plan.

(c) Majority Rule; Unanimous Written Consent. The Committee shall act by a
majority of its members in attendance at a meeting at which a quorum is present
or by a memorandum or other written instrument signed by all members of the
Committee.

(d) Compensation; Professional Assistance; Good Faith Actions. Members of the
Committee shall receive such compensation, if any, for their services as members
as may be determined by the Board. All expenses and liabilities which members of
the Committee incur in connection with the administration of the Plan shall be
borne by the Company. The Committee may, with the approval of the Board, employ
attorneys, consultants, accountants, appraisers, brokers or other persons. The
Committee, the Company and the Company’s officers and Directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee or the Board in good faith shall be final and binding upon all
Participants, the Company and all other interested persons. No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or Options, and all
members of the Committee and the Board shall be fully protected by the Company
in respect of any such action, determination or interpretation.

 

4. SHARES SUBJECT TO THE PLAN.

(a) Share Reserve. The shares of stock subject to Options shall be Common Stock,
subject to adjustment as provided in Section 10. Subject to adjustment as
provided in Section 10, the aggregate number of such shares which may be issued
with respect to Options granted under the Plan shall not exceed 530,000.

(b) Reversion of Shares to the Share Reserve. If any Option shall for any reason
expire or otherwise terminate, in whole or in part, without having been
exercised in full, the shares of Common Stock not acquired under such Option
shall revert to and again become available for issuance under the Plan.

(c) Source of Shares. The shares of Common Stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

 

5. ELIGIBILITY.

Options may be granted only to Eligible Participants. All Options granted under
the Plan shall be Nonstatutory Stock Options.

 

5



--------------------------------------------------------------------------------

6. OPTION PROVISIONS.

The Administrator may grant Options, the terms of which Options shall be set
forth in an appropriate Option Agreement. Each Option shall be in such form and
shall contain such terms and conditions as the Administrator shall deem
appropriate. The provisions of separate Options need not be identical, but each
Option shall include (through incorporation of provisions hereof by reference in
the Option or otherwise) the substance of each of the following provisions:

(a) Option Exercise Price and Option Term. The exercise price of each Option
shall be not less than the Fair Market Value of the Common Stock subject to the
Option on the date the Option is granted. The term of an Option granted to an
Eligible Participant shall be set by the Administrator in its discretion, but in
no event shall the term of an Option exceed ten years from the date the Option
is granted.

(b) Consideration. The purchase price of Common Stock acquired pursuant to an
Option shall be paid, to the extent permitted by applicable statutes and
regulations, either: (i) in cash at the time the Option is exercised, or (ii) at
the discretion of the Administrator (A) by delivery to the Company of other
Common Stock, (B) according to a deferred payment or other similar arrangement
with the Participant or (C) in any other form of legal consideration that may be
acceptable to the Administrator. Unless otherwise specifically provided in the
Option, the purchase price of Common Stock acquired pursuant to an Option that
is paid by delivery to the Company of other Common Stock acquired, directly or
indirectly from the Company, shall be paid only by shares of the Common Stock of
the Company that have been held for more than the period of time required to
avoid a charge to earnings for financial accounting purposes. At any time that
the Company is incorporated in Delaware, payment of the Common Stock’s “par
value,” as defined in the Delaware General Corporation Law, shall not be made by
deferred payment.

(c) Deferred Payment. In the case of any deferred payment arrangement, interest
shall be compounded at least annually and shall be charged at the minimum rate
of interest necessary to avoid the treatment as interest, under any applicable
provisions of the Code, of any amounts other than amounts stated to be interest
under the deferred payment arrangement.

(d) Transferability of Options. An Option shall be transferable to the extent
provided in the Option Agreement. If the Option does not provide for
transferability, then the Option shall not be transferable except by will or by
the laws of descent and distribution and shall be exercisable during the
lifetime of the Participant only by the Participant. Notwithstanding the
foregoing, the Participant may, by delivering written notice to the Company, in
a form satisfactory to the Company, designate a third party who, in the event of
the death of the Participant, shall thereafter be entitled to exercise the
Option.

(e) Vesting Generally. The total number of shares of Common Stock subject to an
Option may, but need not, vest and therefore become exercisable in periodic
installments that may, but need not, be equal. The Option may be subject to such
other terms and conditions on the time or times when it may be exercised (which
may be based on performance or other criteria) as the Administrator may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection 6(e) are subject to any Option provisions
governing the minimum number of shares of Common Stock as to which an Option may
be exercised.

 

6



--------------------------------------------------------------------------------

(f) Limitations on Exercise of Options Granted. Unless otherwise provided by the
Administrator in the Option Agreement, no Option granted to an Eligible
Participant may be exercised to any extent by anyone after the first to occur of
the following events:

(i) The expiration of 18 months from the date of the Participant’s death;

(ii) The expiration of 12 months from the date of the Participant’s termination
of Continuous Service by reason of his or her Disability;

(iii) The expiration of three months from the date of the Participant’s
termination of Continuous Service for any reason other than such Participant’s
termination by the Company or an Affiliate for “Cause” (as defined in the
Participant’s employment or consulting agreement with the Company in effect on
the grant date of the Option, or, if the Participant does not have an employment
or consulting agreement with the Company or the Participant’s employment or
consulting agreement does not include a definition of “Cause”, as defined in the
Option Agreement), death or Disability, unless the Participant dies within said
three-month period;

(iv) The Participant’s termination by the Company or an Affiliate for “Cause”
(as defined in the Participant’s employment or consulting agreement with the
Company in effect on the grant date of the Option, or, if the Participant does
not have an employment or consulting agreement with the Company or the
Participant’s employment or consulting agreement does not include a definition
of “Cause”, as defined in the Option Agreement);

(v) The expiration of the term of the Option, as set forth in the Option
Agreement; or

(vi) Ten years from the date the Option was granted.

(g) Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:

(i) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

(ii) The completion of any registration or other qualification of such shares
under any state or federal law, or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

 

7



--------------------------------------------------------------------------------

(iii) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(iv) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may establish from time to time for reasons of
administrative convenience; and

(v) The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which in the discretion of the
Administrator may be in the form of consideration used by the Participant to pay
for such shares under Section 6(b), subject to Section 9(e).

(h) Extension of Termination Date. A Participant’s Option Agreement may also
provide that if the exercise of the Option following the termination of the
Participant’s Continuous Service (other than upon the Participant’s death or
Disability) would be prohibited at any time solely because the issuance of
shares of Common Stock would violate the registration requirements under the
Securities Act, then the Option shall terminate on the earlier of:

(i) the expiration of the term of the Option set forth in subsection (a);

(ii) ten years from the date the Option was granted; or

(iii) the expiration of a period of three months after the termination of the
Participant’s Continuous Service during which the exercise of the Option would
not be in violation of such registration requirements.

(i) Additional Limitations on Exercise of Options. Participants may be required
to comply with any timing or other restrictions with respect to the settlement
or exercise of an Option, including a window-period limitation, as may be
imposed in the discretion of the Administrator.

 

7. COVENANTS OF THE COMPANY.

(a) Availability of Shares. During the terms of the Options, the Company shall
keep available at all times the number of shares of Common Stock required to
satisfy such Options.

(b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Options and to issue and sell shares of Common Stock
upon exercise or vesting of the Options; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Option or any Common Stock issued or issuable pursuant to any such
Option. If, after reasonable efforts, the Company is unable to obtain from any
such regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of Common Stock under the Plan,
the Company shall be relieved from any liability for failure to issue and sell
Common Stock upon exercise or vesting of such Options unless and until such
authority is obtained.

 

8



--------------------------------------------------------------------------------

8. USE OF PROCEEDS FROM STOCK

Proceeds from the sale of Common Stock pursuant to Options shall constitute
general funds of the Company.

 

9. MISCELLANEOUS.

(a) Acceleration of Exercisability and Vesting. The Administrator shall have the
power to accelerate the time at which an Option may first vest and/or be
exercised in accordance with the Plan, notwithstanding the provisions in the
Option stating the time at which it may first be exercised or the time during
which it will vest.

(b) Stockholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Option unless and until such Participant has satisfied all
requirements for exercise of the Option pursuant to its terms.

(c) No Employment or Other Service Rights. Nothing in the Plan or any instrument
executed or Option granted pursuant thereto shall confer upon any Participant
any right to continue to serve the Company or an Affiliate in the capacity in
effect at the time the Option was granted or shall affect the right of the
Company or an Affiliate to terminate: (i) the employment of an Employee with or
without notice and with or without cause; or (ii) the service of a Consultant
pursuant to the terms of such Consultant’s agreement with the Company or an
Affiliate.

(d) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Option: (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Option; and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Option for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if: (A) the issuance of the shares of Common Stock upon the exercise
or acquisition of Common Stock under the Option has been registered under a then
currently effective registration statement under the Securities Act; or (B) as
to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock.

 

9



--------------------------------------------------------------------------------

(e) Withholding Obligations. To the extent provided by the terms of an Option
Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Common Stock
under an Option by any of the following means (in addition to the Company’s
right to withhold from any compensation paid to the Participant by the Company)
or by a combination of such means: (i) tendering a cash payment;
(ii) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable to the Participant as a result of the
exercise or acquisition of Common Stock under the Option, provided, however,
that no shares of Common Stock are withheld with a value exceeding the minimum
amount of tax required to be withheld by law; or (iii) delivering to the Company
owned and unencumbered shares of Common Stock.

 

10. ADJUSTMENTS UPON CHANGES IN STOCK.

(a) Capitalization Adjustments. If any change is made in the Common Stock
subject to the Plan, or subject to any Option, without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company), the Plan will be appropriately
adjusted in the class(es) and maximum number of securities subject to the Plan
pursuant to subsection 4(a) and the outstanding Options will be appropriately
adjusted in the class(es) and number of securities and price per share of Common
Stock subject to such outstanding Options. The Administrator shall make such
adjustments, and its determination shall be final, binding and conclusive. The
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company.

(b) Dissolution or Liquidation. In the event of a dissolution or liquidation of
the Company, then all outstanding Options shall terminate immediately prior to
such event.

(c) Asset Sale, Merger, Consolidation or Reverse Merger. In the event of: (i) a
sale, lease or other disposition of all or substantially all of the assets of
the Company, (ii) a merger or consolidation in which the Company is not the
surviving corporation, or (iii) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise (collectively, a “change in
control”), then any surviving corporation or acquiring corporation shall assume
any Options outstanding under the Plan or shall substitute similar stock awards
(including an award to acquire the same consideration paid to the stockholders
in the change in control for those outstanding under the Plan). In the event any
surviving corporation or acquiring corporation refuses to assume such Options or
to substitute similar stock awards for those outstanding under the Plan, then
with respect to Options held by Participants whose Continuous Service has not
terminated, the vesting of such Options (and, if applicable, the time during
which such Options may be exercised) shall be accelerated in full, and the
Options shall terminate if not exercised (if applicable) at or prior to the
change in control. With respect to any other Options outstanding under the Plan,
such Options shall terminate if not exercised (if applicable) prior to the
change in control.

 

10



--------------------------------------------------------------------------------

11. AMENDMENT OF THE PLAN AND OPTIONS.

(a) Amendment of Plan. Except as otherwise provided in this Section 11(a), the
Plan may be wholly or partially amended or otherwise modified at any time or
from time to time by the Board. No amendment, suspension or termination of the
Plan shall, without the consent of the Participant, alter or impair any rights
or obligations under any Option theretofore granted or awarded, unless the
Option itself otherwise expressly so provides.

(b) Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
Eligible Participants with the maximum benefits provided or to be provided under
the provisions of the Code.

(c) No Impairment of Rights. Rights under any Option granted before amendment of
the Plan shall not be impaired by any amendment of the Plan unless: (i) the
Company requests the consent of the Participant; and (ii) the Participant
consents in writing.

(d) Amendment of Options. The Board at any time, and from time to time, may
amend the terms of any one or more Options; provided, however, that the rights
under any Option shall not be impaired by any such amendment unless: (i) the
Company requests the consent of the Participant; and (ii) the Participant
consents in writing. Notwithstanding the foregoing, the Board shall not, without
the approval of the stockholders of the Company, authorize the amendment of any
outstanding Option to reduce its exercise price. Furthermore, no Option shall be
canceled and replaced with grants having a lower exercise price without the
further approval of stockholders of the Company.

 

12. TERMINATION OR SUSPENSION OF THE PLAN.

(a) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on the day before the tenth
(10th) anniversary of the date the Plan is adopted by the Board. No Option may
be granted under the Plan while the Plan is suspended or after it is terminated.

(b) No Impairment of Rights. Suspension or termination of the Plan shall not
impair rights and obligations under any Option granted while the Plan is in
effect except with the written consent of the Participant.

 

13. EFFECTIVE DATE OF PLAN

The Plan shall become effective upon its adoption by the Board.

 

11



--------------------------------------------------------------------------------

14. CHOICE OF LAW/INTERPRETATION.

The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.

 

15. STOCKHOLDER APPROVAL NOT REQUIRED.

It is expressly intended that approval of the Company’s stockholders not be
required as a condition of the effectiveness of the Plan, and the Plan’s
provisions shall be interpreted in a manner consistent with such intent for all
purposes. Specifically, Rule 5635(c) promulgated by The Nasdaq Stock Market
generally requires stockholder approval for stock option plans or other equity
compensation arrangements adopted by companies whose securities are listed on
the Nasdaq Global Market pursuant to which stock awards or stock may be acquired
by officers, directors, employees or consultants of such companies. Nasdaq Stock
Market Rule 5635(c)(4) provides an exception to this requirement for issuances
of securities to a person not previously an employee or director of the issuer,
or following a bona fide period of non-employment, as an inducement material to
the individual’s entering into employment with the issuer, provided such
issuances are approved by either the issuer’s independent compensation committee
or a majority of the issuer’s independent directors. Notwithstanding anything to
the contrary herein, Options under the Plan may only be made to Employees who
have not previously been an Employee or member of the Board of the Company or an
Employee or director of an Affiliate, or following a bona fide period of
non-employment by the Company or an Affiliate, as an inducement material to the
Employee’s entering into employment with the Company or an Affiliate. Options
under the Plan will be approved as set forth herein by: (i) the Committee,
provided it is comprised solely of two or more Independent Directors, or (ii) a
majority of the Company’s Independent Directors. Accordingly, pursuant to Nasdaq
Stock Market Rule 5635(c)(4), the issuance of Options and the shares of Common
Stock issuable upon exercise or vesting of such Options pursuant to this Plan
are not subject to the approval of the Company’s stockholders.

 

16. SECTION 409A.

To the extent that the Administrator determines that any Option granted under
the Plan is subject to Section 409A of the Code, the Option Agreement evidencing
such Option shall incorporate the terms and conditions required by Section 409A
of the Code. To the extent applicable, the Plan and Option Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the adoption of the Plan. Notwithstanding any provision of the Plan
to the contrary, in the event that following the adoption of the Plan the
Administrator determines that any Option may be subject to Section 409A of the
Code and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the adoption of the Plan), the
Administrator may adopt such amendments to the Plan and the applicable Option
Agreement or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that the
Administrator determines are necessary or appropriate to: (a) exempt the Option
from Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Option; or (b) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance.

 

12



--------------------------------------------------------------------------------

17. UNFUNDED STATUS OF AWARDS.

The Plan is intended to be an “unfunded” plan for incentive compensation. With
respect to any payments not yet made to a Participant pursuant to an Option,
nothing contained in the Plan or any Option Agreement shall give the Participant
any rights that are greater than those of a general creditor of the Company or
any Affiliate.

 

18. PARTICIPANTS IN FOREIGN COUNTRIES.

The Board shall have the authority to adopt such modifications, procedures and
subplans as may be necessary or desirable to comply with provisions of the laws
of foreign countries in which the Company or any Affiliate may operate to assure
the viability of Options granted under the Plan in such countries and to meet
the objectives of the Plan.

 

13